H. T. Kellogg, J. (concurring):
An oral contract to sell goods of the value of fifty dollars or upwards is not “ enforceable by action unless the buyer shall accept part of the goods, * * * and actually receive the same.” (Pers. Prop. Law, § 85, subd. 1, as added by Laws of 1911, chap. 571.) “ There is an acceptance of goods within the meaning of this section when the buyer, either before or after delivery of the goods, expresses by words or conduct his assent to becoming the owner of those specific goods.” (Pers. Prop. Law, § 85, subd. 3, as added by Laws of 1911, chap. 571.) The contract sued upon was for the sale of goods of the value of more than fifty dollars, and was not in .writing. The goods were shipped in a railway car consigned to the defendant. It *190is true that the delivery to a common carrier of goods sold ordinarily vests title in the buyer. This rule, however, presupposes the existence of an enforcible contract of sale. It does not apply where the enforcibility of the contract depends upon subsequent receipt and acceptance. (Rodgers v. Phillips, 40 N. Y. 519.) In that case Judge Daniels said: “ He [the buyer] must receive and retain the articles delivered, intending thereby to assume the title to them to constitute the acceptance mentioned in the statute; when that has been done, then, for the first time, the void contract becomes valid and obligatory upon the parties to it.” The proof is clear that the defendant not only never received the goods, but that he never accepted them. He wired the plaintiff: “ Too much freight, cannot accept.” He afterwards caused the station agent to send a telegram to the plaintiff in which" he stated that the overcharge was $106.30, and that the defendant “ will accept car if check is mailed at once.” The plaintiff never mailed the check. This clearly constituted no acceptance, for an acceptance sufficient to take an oral contract out of the Statute of Frauds must be unequivocal and unconditional. (Drake Hardware Co. v. Dewitt, 142 App. Div. 192; Stone v. Browning, 68 N. Y. 598.) It is immaterial that the defendant may have been mistaken as to the freight overcharges, and, therefore, may have based his refusal to accept upon false grounds. In the Stone case the following statement is quoted from Blackburn on Sales (p. *23): “ If he [the buyer] refuses the goods, assigning grounds false or frivolous, or assigning no reasons at all, it is still clear that he does not accept the goods, and the question is not whether he ought to accept, but whether he has accepted them.” The case of Littlejohn v. Shaw (159 N. Y. 188) is cited for the proposition that when a purchaser of goods refuses to accept delivery on a ground specified, he is deemed to have waived all other objections. The holding in that case is merely to the effect that a buyer of goods under a valid contract of sale, who rejects them as not equal to contract in certain particulars, cannot afterwards support his rejection by proof that in other particulars they were not equal. The reason for this holding is clear. A warranty of quality not in writing does not survive acceptance of goods delivered under a contract of sale. An acceptance of the goods is presumed unless prompt rejection is made. (Pierson v. Crooks, 115 N. Y. 539.) It naturally follows that in such a case goods are presumed to be satisfactory in all other respects than the particular respect stated for rejection. In the Pierson case (p. 547) Benjamin on Sales (§§ 701, 706) was quoted for the following rule as to the rejection of goods on the ground that they are not equal to contract: “ For receipt is one thing and acceptance another; but *191receipt will become acceptance if the right of rejection is not exercised within a reasonable time, or if anything be done by the buyer which he would have no right to do unless he were the owner of the goods.” Clearly the rule of the Littlejohn case has no application here. This is not the case of a person who refuses to accept delivery under a binding contract; it is the case of one not bound by any contract except so far as that contract has been made valid by positive acceptance. The obvious difference between such persons is that the former is bound by his promise to accept unless he affirmatively rejects, while the latter is not bound at all unless he affirmatively accepts. There has been no affirmative acceptance in this action of any kind or nature. There was an expression of willingness to accept if certain things were done, but, those things never having been done, there was never any assent on the part of the defendant to become owner, which was sufficient to make the contract sued upon an enforcible one. For these reasons it seems to me that the judgment below should be sustained.
Judgment affirmed, with costs.